DETAILED ACTION

Priority
Receipt is acknowledged of some of the certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2016-066515, filed on 03/26/2016, is acknowledged.
Receipt is not acknowledged of some of the certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2015-232465, filed on 11/27/2015, is not acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 02/05/2021, the Examiner rejected Claim 2 on the grounds of 35 USC 112(b), and deemed Claims 1 and 3-4 to be allowable.
In view of the amendments to Claim 2, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a tin-plated copper terminal material comprising a base member made of copper or copper alloy, a zinc-nickel alloy layer consisting of zinc and nickel and a tin layer made of tin alloy stacked on the base member in this order, wherein the zinc-nickel alloy layer has a thickness of 0.1 µm to 5 µm inclusive and a nickel content of 5 mass% to 35 mass% inclusive, the tin layer has a zinc concentration of 0.6 mass% to 15 mass% inclusive, and wherein a metal zinc layer is further provided on the tin layer and under an outermost oxide layer.  A search of the prior art failed to turn up a single reference 
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a zinc-nickel alloy layer consisting of zinc and nickel and a tin layer made of tin alloy stacked on the base member in this order, wherein the zinc-nickel alloy layer has a thickness of 0.1 µm to 5 µm inclusive and a nickel content of 5 mass% to 35 mass% inclusive, the tin layer has a zinc concentration of 0.6 mass% to 15 mass% inclusive, and wherein a metal zinc layer is further provided on the tin layer and under an outermost oxide layer.  Examiner notes that due to dependency to Claim 1, Claims 2-6 are also allowable.
Claims 1-4 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 5-6, directed to a terminal and a wire terminal part structure and dependent on the product of Claim 1, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-III set forth in the Office action mailed on 08/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784